Case 1:19-cv-01418-UNA Document 1 Filed 07/30/19 Page 1 of 7 PageID #: 1



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF DELAWARE


 Gracialle De Guzman,                              Civil Action No.

                          Plaintiff,

                                                   COMPLAINT
           – against–



 Capital One Bank USA, National Association
 and Experian Information Solutions, Inc

                          Defendant(s).


                                       COMPLAINT

       Plaintiff, Gracialle De Guzman (hereinafter “Plaintiff”), by and through her

attorneys, Garibian Law Offices, P.C., by way of Complaint against Defendants, Capital

One Bank (USA), National Association (“Capital One”) and Experian Information

Solutions, Inc. (“Experian”) alleges as follows:

                                   INTRODUCTION

      1. This is an action for damages brought by an individual consumer for

          Defendants’ violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et

          seq. (the “FCRA”) and other claims related to unlawful credit reporting

          practices. The FCRA prohibits furnishers of credit information from falsely

          and inaccurately reporting consumers’ credit information to credit reporting

          agencies.




                                             1
Case 1:19-cv-01418-UNA Document 1 Filed 07/30/19 Page 2 of 7 PageID #: 2



                                       PARTIES

     2. Plaintiff, Gracialle De Guzman, is an adult citizen of California.

     3. Plaintiff is a "consumer" as defined by 15 U.S.C. § 1681a(c) of the FCRA.

     4. Defendant Capital One is a corporation organized and existing under the laws

        of Delaware that engages in the business of maintaining and reporting

        consumer credit information.

     5. Defendant Experian is a corporation organized and existing under the laws of

        Delaware that engages in the business of maintaining and reporting consumer

        credit information.

                           JURISDICTION AND VENUE

     6. This Court has subject matter jurisdiction over this matter pursuant to 28

        U.S.C. § 1331 because the rights and obligations of the parties in this action

        arise out of 15 U.S.C. § 1681 and 15 U.S.C. § 1681p, which provides that an

        action to enforce any liability created under 15 U.S.C. § 1681 may be brought

        in any appropriate United States District Court, without regard to the amount in

        controversy.

     7. Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(1) because all

        defendants are residents of the state of Delaware.

                              FACTUAL ALLEGATIONS

     8. Defendant Capital One issued a credit card account ending in 0448 to Plaintiff.

        The account was routinely reported on Plaintiff’s consumer credit report.

     9. The consumer report at issue is a written communication of information

        concerning Plaintiff’s credit worthiness, credit standing, credit capacity,


                                           2
Case 1:19-cv-01418-UNA Document 1 Filed 07/30/19 Page 3 of 7 PageID #: 3



        character, general reputation, personal characteristics, or mode of living which

        is used or for the purpose of serving as a factor in establishing the consumer’s

        eligibility for credit to be used primarily for personal, family, or household

        purposes as defined by 15 U.S.C. § 1681a(d)(1) of the FCRA.

     10. On or about March 8, 2017, Plaintiff and Capital One entered into a settlement

        agreement for the above referenced account.

     11. Plaintiff, via her debt settlement representative, timely made the requisite

        settlement payments in compliance with the terms of the aforementioned

        settlement agreement.

     12. On or about September 6, 2018, Capital One issued a 1099-C discharging

        $1,738.79 for the above referenced account. A redacted copy of the 1099-C is

        enclosed hereto as Exhibit A.

     13. However, nearly a year later, Plaintiff’s Capital One account continued to be

        negatively reported.

     14. In particular, on a requested credit report dated March 31, 2019, Plaintiff’s

        Capital One account was reported with a status of “CHARGE OFF”, a balance

        of $2,381.00 and a past due balance of $2,381.00. The relevant portion of

        Plaintiff’s credit report is attached hereto as Exhibit B.

     15. This trade line was inaccurately reported. As evidenced by the 1099-C, the

        account was settled for less than full balance and must be reported as settled

        with a balance of $0.00.

     16. On or about June 10, 2019, Plaintiff, via her attorney at the time, notified

        Experian directly of a dispute with completeness and/or accuracy of the



                                            3
Case 1:19-cv-01418-UNA Document 1 Filed 07/30/19 Page 4 of 7 PageID #: 4



        reporting of Plaintiff’s Capital One account. A redacted copy of this letter and

        the certified mail receipts are attached hereto as Exhibit C.

     17. Therefore, Plaintiff disputed the accuracy of the derogatory information

        reported by Capital One to Experian via certified mail in accordance with 15

        U.S.C. § 1681i of the FCRA.

     18. In July 2019, Plaintiff requested an updated credit report for review. The

        tradeline for Plaintiff’s Capital One account remained inaccurate, as

        Defendants failed to correct the inaccuracy. The relevant portion of the July

        2019 credit report is attached hereto as Exhibit D.

     19. Experian did not notify Capital One of the dispute by Plaintiff in accordance

        with the FCRA, or alternatively, did notify Capital One and Capital One failed

        to properly investigate and delete the tradeline or properly update the tradeline

        on Plaintiff’s credit reports.

     20. If Capital One had performed a reasonable investigation of Plaintiff’s dispute,

        Plaintiff’s Capital One account would have been updated to reflect a “settled”

        status with a balance of $0.00.

     21. Despite the fact that Capital One has promised through its subscriber

        agreements or contracts to accurately update accounts, Capital One has

        nonetheless willfully, maliciously, recklessly, wantonly, and/or negligently

        failed to follow this requirement as well as the requirements set forth under the

        FCRA, which has resulted in the intended consequences of this information

        remaining on Plaintiff’s credit reports.




                                           4
Case 1:19-cv-01418-UNA Document 1 Filed 07/30/19 Page 5 of 7 PageID #: 5



     22. Defendants failed to properly maintain and failed to follow reasonable

        procedures to assure maximum possible accuracy of Plaintiff’s credit

        information and Plaintiff’s credit report, concerning the account in question,

        thus violating the FCRA. These violations occurred before, during, and after

        the dispute process began with Experian.

     23. At all times pertinent hereto, Defendants were acting by and through their

        agents, servants and/or employees, who were acting within the scope and

        course of their employment, and under the direct supervision and control of the

        Defendants herein.

     24. At all times pertinent hereto, the conduct of Defendants, as well as that of their

        agents, servants and/or employees, was malicious, intentional, willful, reckless,

        negligent and in wanton disregard for federal law and the rights of the Plaintiff

        herein.

                                CLAIM FOR RELIEF

     25. Plaintiff reasserts and incorporates herein by reference all facts and allegations

        set forth above.

     26. Experian is a “consumer reporting agency,” as codified at 15 U.S.C. § 1681a(f).

     27. Capital One is an entity who, regularly and in the course of business, furnishes

        information to one or more consumer reporting agencies about its transactions

        or experiences with any consumer and therefore constitutes a “furnisher,” as

        codified at 15 U.S.C. § 1681s-2.

     28. Capital One is reporting inaccurate credit information concerning Plaintiff to

        one or more credit bureaus as defined by 15 U.S.C. § 1681a of the FCRA.



                                            5
Case 1:19-cv-01418-UNA Document 1 Filed 07/30/19 Page 6 of 7 PageID #: 6



     29. Plaintiff notified Defendants directly of a dispute on the account’s

        completeness and/or accuracy, as reported.

     30. Capital One failed to complete an investigation of Plaintiff’s written dispute

        and provide the results of an investigation to Plaintiff and the credit bureaus

        within the 30-day statutory period as required by 15 U.S.C. § 1681s-2(b).

     31. Capital One failed to promptly modify the inaccurate information on Plaintiff’s

        credit report in violation of 15 U.S.C. § 1681s-2(b).

     32. Experian failed to delete information found to be inaccurate, reinserted the

        information without following the FCRA, or failed to properly investigate

        Plaintiff’s disputes.

     33. Experian failed to maintain and failed to follow reasonable procedures to assure

        maximum possible accuracy of Plaintiff’s credit report, concerning the account

        in question, violating 15 U.S.C. § 1681e(b).

     34. As a result of the above violations of the FCRA, Plaintiff suffered actual

        damages in one or more of the following categories: lower credit score, denial

        of credit, embarrassment and emotional distress caused by the inability to

        obtain financing for everyday expenses, rejection of credit card application,

        higher interest rates on loan offers that would otherwise be affordable and other

        damages that may be ascertained at a later date.

     35. As a result of the above violations of the FCRA, Defendants are liable to

        Plaintiff for actual damages, punitive damages, statutory damages, attorney’s

        fees and costs.




                                           6
Case 1:19-cv-01418-UNA Document 1 Filed 07/30/19 Page 7 of 7 PageID #: 7



      WHEREFORE, Plaintiff demands that judgment in the sum of at least $45,000.00

be entered against Defendants as follows:

      1. That judgment be entered against Defendants for actual damages
         pursuant to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;

      2. That judgment be entered against Defendants for punitive damages
         pursuant to 15 U.S.C. § 1681n;

      3. That the Court award costs and reasonable attorney's fees pursuant to 15
         U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o; and

      4. That the Court grant such other and further relief as may be just and
         proper.

                            DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands

trial by jury in this action of all issues so triable.

                                         Respectfully Submitted,

                                         GARIBIAN LAW OFFICES, P.C.

                                         /s/ Antranig Garibian
                                         Antranig Garibian, Esquire (Bar No. 4962)
                                         1010 N. Bancroft Parkway, Suite 22
                                         Wilmington, DE 19805
                                         (302) 722-6885
                                         ag@garibianlaw.com
                                         Counsel for Plaintiff




                                                 7
